COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  SOLICIUS, LLC AND GOODLEAP, LLC                §              No. 08-22-00146-CV
  (FORMERLY KNOWN AS LOANPAL),
                                                 §                Appeal from the
                       Appellants,
                                                 §              168th District Court
  v.
                                                 §            of El Paso County, Texas
  SALVADOR MERAZ,
                                                 §             (TC# 2021DCV3036)
                         Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s second motion for extension of time within which to

file the brief until October 31, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. William A. Elias, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before October 31, 2022.

       IT IS SO ORDERED this 4th day of October, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.